DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 13, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953) in view of Huang et al (US Publication No. 2016/0372565) and Ho et al (US Publication No. 2015/0221743).
Regarding claim 1, Cho discloses a semiconductor device, comprising: a substrate a first gate structure Fig 1, 280 disposed on the substrate, wherein the first  Fig 1, 220, a first capping layer Fig 1, 230, a first work function setting layer Fig 1, 240 made of a first work function metal ¶ 0028 and a first work function tuning layer Fig 1, 250 made of a second work function metal sequentially disposed on substrate, wherein the first capping layer is in direct contact with the first high-k dielectric layer Fig 1, 220; a first work function setting layer Fig 1, 240 and a first work function tuning layer Fig 1, 250 sequentially disposed on substrate, the first work function tuning layer Fig 1, 250 is in contact with an interface surface positioned between the first work function setting layer and the first work function tuning layer ¶0028, 0033, and a material of the interface surface is different from the first work function setting layer and the first work function tuning layer¶0028, 0033; and a second gate structure Fig 1, 180 disposed on the substrate, wherein the second gate structure comprises a second high-k dielectric layer Fig 1, 120, a second capping layer Fig 1, 130, a second work function setting layer Fig 1, 140 made of the first work function metal ¶0028 and a second work function tuning layer Fig 1, 150 made of the second work function metal sequentially disposed on substrate, wherein the second capping layer is in direct contact with the second high-k dielectric layer Fig 1; a second work function setting layer Fig 1, 140 and a second work function tuning layer Fig 1, 150 sequentially disposed on substrate, the first work function tuning layer Fig 1, 250 and the second work function tuning layer Fig 1, 150 are of a same material, and the first work function tuning layer has a thickness different from the second work function tuning layer ¶0029,0033 Fig 13. Cho discloses all the limitations but does not explicitly state the function of the layer as a setting layer or a tuning layer. Huang on the other hand discloses barrier layer as the setting layer and the metal work function is 
Whereas Ho discloses substrate a first gate structure disposed on the substrate, wherein the first gate structure comprises a first high-k dielectric layer Fig 1F, 134, a first capping layer Fig 1F, 140, a first work function setting layer Fig 1F, 150 made of a first work function metal ¶0028 and a first work function tuning layer Fig 1F, 160 made of a second work function metal sequentially disposed on substrate¶0029, wherein the first capping layer is in direct contact with the first high-k dielectric layer Fig 1F, the first work function setting layer is in direct contact with the first capping layer Fig 1F, and a second gate structure disposed on the substrate, wherein the second gate structure comprises a second high-k dielectric layer Fig 1F, 134, a second capping layer Fig 1F, 140, a second work function setting layer Fig 1F, 150 made of the first work function metal ¶0028 and a second work function tuning layer Fig 1F, 160 made of the second work function metal sequentially disposed on substrate¶0029, wherein the second capping layer is in direct contact with the second high-k dielectric layer Fig 1F, the second work function tuning layer is in direct contact with the first capping layer and the second work function setting layer Fig 1F. Cho and Ho are analogous art because they 
Regarding claim 4, Cho and Huang discloses wherein the gate structure further comprises a modifying layer Fig 13, 126 interposed between the work function setting layer and the work function tuning layer and a material of the modifying layer is different from the interface surface Cho-0033; Huang- ¶0029-0035.
Regarding claim 5, Huang discloses wherein the first work function tuning layer is disposed on the modifying layer with the interface surface there between ¶0029-0035.
Regarding claim 6, Huang discloses, wherein a thickness of the modifying layer is greater than OA and smaller than 10A ¶0026.
Regarding claim 7, Huang discloses wherein a material of the modifying layer comprises an insulation material ¶0029-0035.
Regarding claim 8, Huang discloses wherein a material of the first work function setting layer is different from a material of the work function tuning layer ¶0026, 0037.
Regarding claim 9, Cho discloses a semiconductor device, comprising: a substrate Fig 1, 100 a gate structure Fig 1, 280 disposed on the substrate Fig 1, 100, wherein the gate structure Fig 1, 280 comprises a first high-k dielectric layer Fig 1, 220, a first capping layer Fig 1, 230, a first work function setting layer Fig 1, 240 made of a first work function metal ¶ 0028 and a first work function tuning layer Fig 1, 250 made of  Fig 1, 220; a first work function setting layer Fig 1, 240 and a first work function tuning layer Fig 1, 250 sequentially disposed on substrate, a work function setting layer Fig 1, 240, a modifying layer Fig 1, 244/246 and a tuning work function layer Fig 1, 250 sequentially disposed on the substrate Fig 1, 100, and the modifying layer Fig 13, 244/246 is made of an insulation material ¶0028 and a second gate structure Fig 1, 180 disposed on the substrate, wherein the second gate structure comprises a second high-k dielectric layer Fig 1, 120, a second capping layer Fig 1, 130, a second work function setting layer Fig 1, 140 made of the first work function metal ¶0028 and a second work function tuning layer Fig 1, 150 made of the second work function metal sequentially disposed on substrate, wherein the second capping layer is in direct contact with the second high-k dielectric layer Fig 1; a second work function setting layer Fig 1, 140 and a second work function tuning layer Fig 1, 150 sequentially disposed on substrate, the first work function tuning layer Fig 1, 250 and the second work function tuning layer Fig 1, 150 are of a same material, and the first work function tuning layer has a thickness different from the second work function tuning layer ¶0029,0033 Fig 13. Cho discloses all the limitations but does not explicitly state the function of the layer as a setting layer or a tuning layer. 
Huang on the other hand discloses barrier layer as the setting layer and the metal work function is over the barrier layer ¶0024.Cho and Huang are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify 
Whereas Ho discloses substrate a first gate structure disposed on the substrate, wherein the first gate structure comprises a first high-k dielectric layer Fig 1F, 134, a first capping layer Fig 1F, 140, a first work function setting layer Fig 1F, 150 made of a first work function metal ¶0028 and a first work function tuning layer Fig 1F, 160 made of a second work function metal sequentially disposed on substrate¶0029, wherein the first capping layer is in direct contact with the first high-k dielectric layer Fig 1F, the first work function setting layer is in direct contact with the first capping layer Fig 1F, and a second gate structure disposed on the substrate, wherein the second gate structure comprises a second high-k dielectric layer Fig 1F, 134, a second capping layer Fig 1F, 140, a second work function setting layer Fig 1F, 150 made of the first work function metal ¶0028 and a second work function tuning layer Fig 1F, 160 made of the second work function metal sequentially disposed on substrate¶0029, wherein the second capping layer is in direct contact with the second high-k dielectric layer Fig 1F, the second work function tuning layer is in direct contact with the first capping layer and the second work function setting layer Fig 1F. Cho and Ho are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cho because they are from the same field of endeavor. Therefore it would have been obvious to one 
Regarding claim 10, Cho and Huang discloses wherein a material of the modifying layer comprises metal oxide or metal nitride Cho ¶0028; ¶0025-0034.
Regarding claim 11, Huang discloses wherein a thickness of the modifying layer is greater than OA and smaller than 10A ¶0026.
Regarding claim 13, Huang discloses wherein the first work function setting layer and the first work function tuning layer are of different work function materials ¶0026, 0037 and the first work function setting layer and the second work function setting layer are of same material ¶0026.
Regarding claim 21, Cho and Ho discloses wherein the first gate structure further comprises a first gate electrode metal layer filling an U-shape structure of the work function tuning layer the first work function tuning layer, and the second gate structure further comprises a second gate electrode metal layer filling an U- shape structure of the second work function tuning layer Cho Fig 1; Ho Fig 1F.  
Regarding claim 22, Cho discloses wherein the first gate electrode metal layer and the second gate electrode metal layer are made of W, TiN, TaN, WN, Re, Ir, Ru, Mo, Al, Cu, Co, Ni, or a combinations thereof ¶0031.  
Regarding claim 23, Ho discloses wherein a first surface of the first work function setting layer is in direct contact with the first capping layer, a second surface of the first work function tuning layer is in direct contact with the first gate electrode metal layer, a third surface of the second work function setting layer is in direct contact with the second capping layer, a fourth surface of the second work function tuning layer is in direct contact with the second gate electrode metal layer Fig 1F, and a distance between the first surface and the second surface is smaller than a distance between the third surface and the fourth surface Fig 1H.  
Regarding claim 24, Cho discloses wherein the modifying layer has a resistivity greater than 108/ohm-m ¶0028.  

Claims 2-3, 12, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US Publication No. 2019/0311953), Huang et al (US Publication No. 2016/0372565) and Ho et al (US Publication No. 2015/0221743) and in further view of Lin et al (US Publication No. 2017/0154954).
Regarding claim 2, Cho and Huang discloses all the limitations expect for the material used for the interface surface. Whereas Lin discloses wherein the material of the interface surface comprises halogen material Fig 2C ¶0043. Cho, Huang and Lin In re Leshin, 125 USPQ 416 (1960).
Regarding claim 3, Huang discloses wherein the work function tuning layer is immediately disposed on the work function setting layer with the interface surface there between Fig 13 ¶0029-0035.
	Regarding claim 12, Lin discloses wherein an interface surface of the modifying layer in contact with the work function tuning layer comprises halogen material ¶0037, 0043.
Regarding claim 25, Lin discloses wherein a bulk portion of the modifying layer other than the interface surface is made of a material different from the interface surface¶0037, 0043.

Allowable Subject Matter
Claims 14-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration of Applicant’s response filed on December 24, 2021, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “forming a first work function tuning layer of the first transistor on the first work function setting layer and forming a second work function tuning layer of the second transistor on the second work function setting layer using a same deposition process, wherein a growth rate of the first work function tuning layer is different from a growth rate of the first work function tuning layer, the first work function tuning layer is formed to have a thickness different from the second work function tuning layer in the same deposition process, the first work function tuning layer is deposited on a first interface surface, the second work function tuning layer is deposited on a second interface surface, and a material of the first interface surface is different from a material of the second interface surface”, as recited in independent claim 14.
Claims 15-20 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Response to Arguments



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811